Connor, J.
Appellant’s exceptions to findings of fact made by the receiver at the hearing of her claim were properly overruled by the judge.
All the findings of fact set out in the report of the receiver were supported by evidence at the hearing before him, and, upon their approval by the trial judge, are conclusive in this Court.
In Kenney v. Hotel Co., 194 N. C., 44, 138 S. E., 349, it is said: “It is settled by -all the decisions on the subject, with none to the contrary, that the findings of fact made by a referee and approved by the trial judge, are not subject to review on appeal if they are supported by any competent evidence.”
This principle is applicable in this appeal where the receiver was authorized and directed by the court to hear claims against the estate of J. B. Cain, deceased, and the sureties on his official bonds as clerk of the Superior Court of Buncombe County and to report his findings of fact and conclusions of law with respect to such claims to the court.
There was no evidence at the hearing by the receiver which tended to show that H. E. Walter was the duly appointed and duly qualified guardian of Flossie Sprinkle, minor, at the time he filed the petitions in the office of the clerk of the Superior Court of Buncombe County and in the office of the clerk of the Superior Court of Madison County for orders authorizing him to sell her interests in the lands described in the said petitions. Testimony offered at the hearing tending to show that certified copies of letters of guardianship issued to H. E. Walter, as guardian of Flossie Sprinkle, a minor, by J. B. Cain, clerk of the Superior Court of Buncombe County, were attached to the petitions filed in the office of the clerk of the Superior Court of Madison County, and had been subsequently detached from said petitions, was properly excluded by the receiver as evidence tending to show the appointment by J. B. Cain, clerk of the Superior Court of Buncombe County, of H. E. Walter, the petitioner, as guardian of Flossie Sprinkle. An appointment as guardian can be shown only by the records in the office of the clerk of the Superior Court by whom the appointment was made, or by letters of appointment issued by the clerk to the guardian as required by statute. C. S., 2157. An appointment of a guardian cannot be shown by parol evidence.
The ruling of the trial judge approving the conclusion of law made by the receiver that on the facts found by him the defendant Edith C. Cain, executrix of J. B. Cain, deceased, and the defendant Fidelity & Casualty Company, as surety on the official bond of J. B. Cain as clerk of the Superior Court of Buncombe County, are indebted to the claimant in the sum of $101.62, is not assigned as error on this appeal. This *775ruling was in accord with, the contention of the appellant. The judgment in accordance with this ruling is affirmed, without consideration by this Court of the ruling.
The appellant assigns as error the rulings of the trial judge confirming the conclusions of law made by the receiver on the facts found by him, in accordance with which it was adjudged in effect that neither Edith C. Cain, executrix of J. 0. Cain, deceased, nor any of her codefendants who are sureties on the official bonds of J. B. Cain as clerk of the Superior Court of Buncombe County, are indebted to the claimant on account of money received by H. E. 'Walter, as her guardian, from the sales of her lands made by him, for the reason that the deeds under which the grantees claim do not convey her interest in the lands described therein, and she has therefore sustained no damage by reason of the orders made by J. B. Cain as clerk of the Superior Court of Buncombe County on petitions filed by El. E. Walter. These assignments of error cannot be sustained.
A clerk of the Superior Court in this State has no jurisdiction with respect to infants or with respect to property, real or personal, of infants, except such as is conferred by statute. He has power to authorize the sale of property, real or personal, owned by an infant, only upon the' application of his duly appointed and duly qualified guardian by petition duly verified by such guardian. C. S., 2180. An order made by a clerk of the Superior Court for the sale of the infant’s property, real or personal, on the petition of one who is not his duly appointed and duly qualified guardian is void. All proceedings under color of such order are void, and no rights to the property of the infant can be acquired under such order. A purchaser of an infant’s property at a sale made under an order which is void because the clerk who made the order had no jurisdiction of the proceeding in which the order was made, acquires no right, title, interest, or estate in said property, adverse to the infant. For this reason an infant whose property has been sold and conveyed to a purchaser under a void order has sustained no damages by reason of the sale and conveyance, and therefore cannot recover on the official bond of the clerk of the Superior Court who made the order under which the sale and conveyance was made.
The judgment in this action is
Affirmed.